Citation Nr: 0407255	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  03-00 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a pilonidal cyst.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active military service from December 1971 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal.

The issues of entitlement to service connection for a left 
knee disability and a pilonidal cyst are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between the 
veteran's right knee condition and any incident of service.

2.  By a rating decision dated May 1972, the RO denied 
service connection for  a pilondial cyst and left knee 
condition; the veteran did not initiate an appeal from the 
1972 rating decision.

3.  Evidence received since the 1972 rating decision is so 
significant that it must be considered to fairly decide the 
veteran's claims of entitlement to service connection for a 
left knee disability and a pilonidal cyst.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2003).

2.  The May 1972 decision that denied entitlement to service 
connection for a left knee disability and pilonidal cyst is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

3.  Evidence received since the 1972 rating decision is new 
and material and the veteran's claims of entitlement to 
service connection for a left knee disability and pilonidal 
cyst has been reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).

The veteran filed claims for service connection for a right 
knee disability and new and material evidence adequate to 
reopen his claims for service connection for a left knee 
disability and pilonidal cyst in February 2001.  In June 
2002, the RO sent the veteran a letter providing the notices 
required under the VCAA.  In the June 2002 letter, the RO 
explained the information and evidence needed to substantiate 
his claims for service connection for a right knee disability 
and to reopen his claims for service connection for a left 
knee disability and pilonidal cyst, with specific references 
to what the evidence must show to establish entitlement to 
the disabilities claimed.  The veteran was also advised that 
he needed to provide the name of the person, agency, or 
company who had records that the veteran believed would help 
in deciding the claim; the address of this person, agency, or 
company; the approximate time frame covered by the records; 
and the condition for which he was treated, in the case of 
medical records.  The veteran was also informed that if there 
were any private records that would support his claims, he 
had to complete the authorization form, which was provided, 
and the VA would request those records.  The veteran was also 
informed of what was needed to reopen his claims for service 
connection for a left knee disability and pilonidal cyst.  
The letter explained what portion of the evidence and 
information would be obtained by VA, noting, for example, 
that VA would attempt to obtain such things as medical 
records, employment records, and records of other Federal 
agencies.  Finally, the veteran was asked to tell VA about 
any information or evidence he wanted VA to try to get for 
him.  The letter indicated that the VA would also assist the 
veteran by providing a medical examination or getting a 
medical opinion if necessary to make a decision.  Thus, the 
letter of June 2002, as well as several other documents sent 
to the veteran during the course of the development of the 
claim, provided notices as required under the provisions of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service connection right knee disability

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of a right knee disability.  On his 
December 1971 enlistment examination, the veteran indicated 
that his left knee got painful with sitting and had locked.  
The veteran was found medically unfit for enlistment due to 
his pilondial cyst and sinus, and was therefore discharged 
from service in February 1972.

At his January 2003 RO hearing, the veteran testified that he 
has never sought treatment for his right knee, but believed 
his right knee disability was secondary to his left knee 
disability.  

At his November 2003 Board videoconference hearing, the 
veteran testified that he never asked a doctor whether his 
right knee problems was due to his left knee condition.  He 
indicated that it was just his contention that his right knee 
problem was due to his left knee disability.  The veteran 
stated that he had problems with his right knee in the 1980s 
and went to the doctor, but did not remember the name of the 
family doctor.  He testified that the only treatment that he 
has had at the VA was a Doppler study of his left leg artery. 

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

Based on this evidence, it is found that the veteran is not 
entitled to service connection for a right knee disability on 
a direct or secondary basis.  The above findings disclose 
that there is no medical evidence that the veteran suffers 
from a right knee disability.  A right knee disability was 
not demonstrated or diagnosed in the veteran during active 
duty or at any time after separation from service.  The 
veteran testified in his January 2003 RO hearing that he 
sought no treatment for his right knee condition and in the 
November 2003 Board videoconference hearing he indicates that 
he sought treatment in the 1980s for his right knee but did 
not remember the doctor's name.  In addition, at the November 
2003 Board hearing, the veteran indicated that the only VA 
treatment he had on his leg was a Doppler of his left leg 
artery.  There is no evidence of treatment at the VA for a 
right knee condition.

In the absence of proof of a present disability there can be 
no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992). In Brammer, the United States Court of Appeals for 
Veterans Claims (Court) stated that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability." 
Brammer, 3 Vet. App. at 225. The Court further stated that 
where the proof is insufficient to establish a present 
disability there could be no valid claim for service 
connection. Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for a right knee disability as secondary 
to his left knee disability.  However, there is no medical 
evidence of record, which establishes that the veteran 
currently has a right knee disability.

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  In 
the absence of a current disability, as defined by governing 
law, the claim must be denied.


III.  New and material evidence

Service connection for a left knee disability and a pilonidal 
cyst was considered in a VA rating decision dated in May 
1972.  The veteran was denied service connection and he was 
notified of the decision and of his appellate rights, but he 
did not appeal.  The last final denial of the claim was a 
July 2002 RO decision, which found that new and material 
evidence had not been submitted to reopen the claims for 
service connection for a left knee disability and pilonidal 
cyst.  

Service connection for the claim may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Consideration must be given to the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  If it is found that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384; see also Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (It is noted 
that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)).

Under 38 C.F.R. § 3.156(a) (2002), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence of record at the time of the May 1972 RO 
decision consisted of the following:

Service medical records, which indicate that on his December 
1971 enlistment examination that his left knee got painful 
with sitting and had locked.  The examination also noted a 
pilonidal cyst with some drainage.  The veteran indicated 
that he first noted he had a pilonidal cyst approximately one 
year ago.  In January 1972, the veteran was found medically 
unfit for enlistment due to his pilonidal cyst and sinus, and 
he was therefore discharged from service.  

Evidence received after the May 1972 rating decision 
includes:

In June 2002, the RO sent the veteran a letter requesting the 
complete address of the doctor who removed his cartilage at 
St. Anthony's Hospital and the doctor who removed his 
pilonital cyst.  A July 2002 statement from the veteran 
indicated that in 1972 he had cartilage removed from his left 
knee at St. Anthony's Hospital.  He indicated that he spent 8 
days in the hospital and was on crutches for 8 weeks.  The 
veteran indicated that St. Anthony's Hospital no longer 
existed and the doctor who performed the surgery was no 
longer in business.  He also noted the doctor at Methodist 
Hospital who removed his pilonidal cyst.  

At his January 2003 RO hearing, the veteran testified that he 
had pain in his left knee prior to joining the service.  He 
indicated that he had burning in his knee and it had swelled 
before.  He testified that he had severe pain during basic 
training due to marching and noted that his knee locked up 
the fifth week of basic training.  The veteran indicated that 
his knee was locked in a 45 degree position and he was not 
given crutches, no transportation from his barracks to sick 
call, and went to sick call four weeks straight just trying 
to see a doctor.  The veteran indicated that when he did get 
to see a doctor he was sent for x-rays.  He indicated that 
approximately one month after service he had surgery to 
remove cartilage at St. Anthony's Hospital.  He believed that 
his left leg was shorter than the right.  The veteran 
testified that on his old DD 214 it indicated that he was 
medically discharged for a pilonidal cyst and his left knee 
but on his current copy he can't read half of the 
information.  The veteran indicated that he was not currently 
being treated for his left knee.

At his November 2003 Board videoconference hearing, the 
veteran testified that during his fifth week of basic 
training he was hit in the left knee from the side and it 
locked on him in a 45 degree position.  He indicated it 
remained that way until he got out and had surgery to remove 
cartilage.  He also indicated that the pilonidal cyst started 
in the second week of basic training.  The veteran testified 
that he was kept from seeing doctor for the cyst for two 
weeks.  He stated that when he did see the doctor he told him 
about his knee and cyst.  The veteran acknowledged that he 
had pain in his left knee prior to service but he never had 
locking.  The veteran denied having the pilonital cyst prior 
to service.  The veteran indicated that he had a Doppler 
study done on his left leg artery, but that was the only VA 
treatment he received concerning his knee.  

The evidence received since the May 1972 rating decision may 
be considered merely cumulative; however, certain records, to 
include the veteran's testimony from a November 2003 Board 
videoconference hearing, in which he claimed that he had not 
problems with his left knee locking prior to service and that 
he did not have a pilonidal cyst prior to service as well as 
having surgery performed after service for his left knee and 
cyst, are so significant that they must be considered to 
fairly decide the veteran's claim.  

Accordingly, new and material evidence has been submitted to 
reopen the claims of service connection for a left knee 
disability and pilonidal cyst.




ORDER

Entitlement to service connection for a right knee disability 
is denied.

New and material evidence has been received to reopen the 
veteran's claims of entitlement to service connection for a 
left knee disability and pilonidal cyst.  The appeal is 
granted to this extent only.


REMAND

The veteran contends that his left knee disability was 
aggravated due to an injury during basic training and that he 
developed a pilonidal cyst at the same time.  The veteran has 
not had a VA examination to determine the whether the 
veteran's disability of the left knee was aggravated by 
service or the nature and etiology of his pilonidal cyst.  
Therefore, further development of the medical record is 
necessary with regard to these issues.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the nature and etiology of his left knee 
disability.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination, and all indicated 
special studies and tests should be 
accomplished.  The report of the 
examination must include responses to 
each of the following items:

          A.  List the diagnoses of all 
current disorders of the veteran's left 
knee.

          B.  For each diagnosis reported 
in response to item A, above, state a 
medical opinion as to whether the 
disorder is the result of a disease or 
injury the veteran had in service.

	C.  For each diagnosis reported in 
response to item A, above, state a 
medical opinion as to the time of onset 
of the disorder.

	D.  If the onset of any of the 
veteran's left knee disorders occurred 
before his active service, state medical 
opinions in response to each of the 
following questions:
	(1).  Was there an increase in 
disability during the veteran's 
active service?
	(2)  If there was an increase 
in disability during service, was 
the increase beyond the natural 
progression of the disorder.

2.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of his pilonidal cyst.  It 
is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination, and 
all indicated special studies and tests 
should be accomplished.  The report of 
the examination must include responses to 
each of the following items: 

	A.  State a medical opinion as to 
whether the veteran's pilonidal cyst is 
the result of a disease or injury the 
veteran had in service.
	
	B.  State a medical opinion as to 
the time of onset of the veteran's 
pilonidal cyst..

	C.  If the onset of the veteran's 
pilonidal cyst occurred before his active 
service, state medical opinions in 
response to each of the following 
questions:
	(1).  Was there an increase in 
disability during the veteran's 
active service?
		
(2)  If there was an increase 
in disability during service, was 
the increase was beyond the natural 
progression of the disorder.

3.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claims.

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If the benefits sought are not granted, 
the appellant and his representative 
should be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



